ELECTRONIC RECORD                             /«/o *y
COA #     01-13-00824-CR                         OFFENSE:        ROBBERY


STYLE:    mccoy, garrison Christopher            COUNTY:         Harris

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    230th District Court


DATE: 10/16/2014                  Publish: NO    TC CASE #:      1397913




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   MCCOY, GARRISON CHRISTOPHER v.               CCA#:            W   iSIO-M
     APPtLL A/or's                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

 btSm/sseA         AS    uhi rim en                   JUDGE:

DATE:              /Z/lllZO/y                         SIGNED:                           PC:

JUDGE:             M>C CuA>U4^ •                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE:




                                                                               ELECTRONIC RECORD